UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 18-2729
                                     _____________

                       In re: ALLERGAN ERISA LITIGATION

     ANDREW J. ORMOND, on behalf of the Allergan, Inc. Savings and Investment
 Plan, the Actavis, Inc. 401(k) Plan, himself, and a class consisting of similarly situated
                             participants of the Plan; JACK XIE,
                                                                 Appellants
                                    _______________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                      (D.C. Nos. 2:17-cv-01554 & 2:17-cv-05070)
                     District Judge: Honorable Susan D. Wigenton
                                    _______________

                            ORDER AMENDING OPINION

                               (Filed: September 18, 2020)
                                    _______________


   The opinion filed September 18, 2020 is hereby amended, It has come to the Clerk’s
attention that last name for one of appellee’s counsel was misspelled. Counsel for
appellee should be correctly listed as Robert D. Towey and not as Robert D. Towry.

For the Court,


s/ Patricia S. Dodszuweit
Clerk

Date: September 23, 2020

kr/cc: All Counsel of Record